           Case 1:20-cv-05678-KPF Document 10 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT

                                                                     MEMO ENDORSED
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                           :
LOGAN CHENG f/k/a Shuiyan Cheng,
                                                           :
 an individual,
                                                           :        Case No. 1:20-cv-05678-KPF
                            Plaintiff,                     :
          - against -                                      :             EX PARTE
                                                           :       MOTION FOR ALTERNATE
WENGUI GUO, an individual                                  :             SERVICE
                            Defendant.                     :
                                                           :
----------------------------------------------------------x
         Plaintiff Logan Cheng f/k/a Shuiyan Cheng (“Plaintiff”) moves this Court, ex parte, upon

the accompanying Memorandum of Law, and the Declaration of Jay M. Wolman, with attached

exhibits, for an Order granting his Ex Parte Motion for Alternate Service, authorizing Plaintiff to

serve a copy of the Summons and Complaint in this matter upon Defendant Wengui Guo’s counsel.

         As set forth in the accompanying declaration of Jay M. Wolman, pursuant to Local Rule

6.1(d), there are good and sufficient reasons why a procedure other than by notice of motion is

necessary. Specifically, notice of motion cannot be given where service in the ordinary course

cannot be made and is the very reason for the ex parte motion is brought. No previous application

for similar relief has been made.
         DATED July 30, 2020.                         Respectfully submitted,
                                                      /s/ Jay M. Wolman
                                                      Jay M. Wolman (JW0600)
                                                      RANDAZZA LEGAL GROUP, PLLC
                                                      100 Pearl Street, 14th Floor
                                                      Hartford, CT 06103
                                                      Tele: (702) 420-2001
                                                      Email: ecf@randazza.com
                                                      Marc J. Randazza (pro hac vice forthcoming)
                                                      RANDAZZA LEGAL GROUP, PLLC
                                                      2764 Lake Sahara Drive, Suite 109
                                                      Las Vegas, NV 89117
                                                      Tele: (702) 420-2001
                                                      Email: ecf@randazza.com
                                                      Attorneys for Plaintiff
                                                      Logan Cheng
            Case 1:20-cv-05678-KPF Document 10 Filed 07/31/20 Page 2 of 2

The Court is in receipt of Plaintiff's ex parte motion for alternate service,
as well as an accompanying memorandum of law and supporting exhibits. The
Court notes that this action was only initiated on July 22, 2020. Moreover,
Plaintiff has offered no indication that he has either inquired as to whether
any of Defendant's attorneys are willing to accept service for Defendant, or
whether any of the attorneys have a different address for Defendant. The
Court thus believes that the instant motion is premature, and hereby DENIES
the motion without prejudice as to its renewal upon a showing that traditional
means of service are not possible.

Dated:    July 31, 2020                 SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
